Rebecca L. /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 27, 2015

                                       No. 04-15-00551-CV

                                Richard Matthew VILLARREAL,
                                           Appellant

                                                 v.

                                   Rebecca L. VILLARREAL,
                                            Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-18202
                          Honorable Gloria Saldana, Judge Presiding

                                          ORDER
       The reporter’s record was due September 29, 2015, but was not filed. On October 13,
2015, the court reporter filed a notification of late record stating the record was not filed because
appellant has not paid or made arrangements to pay the reporter’s fee to prepare the record and
appellant is not entitled to the record without paying the fee. See TEX. R. APP. P. 34.6(b),
35.3(b).

        We therefore ordered appellant to provide written proof to this court that either (1) the
reporter’s fee has been paid or arrangements satisfactory to the reporter have been made to pay
the reporter’s fee, or (2) appellant is entitled to the record without prepayment of the reporter’s
fee. See id. R. 35.3(b). On October 26, 2015, appellant provided this court with written proof of
payment for the reporter’s record.

        Accordingly, we ORDER the court reporter, Judy Mata, to file the reporter’s record in
this court on or before November 30, 2015.

         We order the clerk of this court to serve a copy of this order on the court reporter,
appellee (at both addresses on file) and all counsel, including Laura Winget-Hernandez, who is
still attorney of record for appellee after this court denied her motion to withdraw.



                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court